Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-19) in the reply filed
on April 22, 2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CPR 1.142(b) 
as being drawn to nonelected inventions, there being no allowable generic or linking claim.

DETAILED ACTION
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.



Claim Objections
Claims 13, 15, and 17 are objected to because of the following informalities: 
Claim 13
It appears that “the composite nanostructures” should be --the composite nanostructure--
Claims 15 and 17
It appears that “the backing side” should be --the opposite backing side--
It appears that “the first electrode” should be --the first electrode element--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated 
by Sirbuly et al. (U.S. Patent No. 10,199,560; hereinafter “Sirbuly”).
Regarding claim 1, Sirbuly discloses a piezoelectric nanogenerator comprising: - a substrate (Fig. 2a, plastic substrate – flexible Kapton substrate in combination with Aluminum sheet placed on top; [Column 5, line 54]; [Column 9, line 38]); - a first electrode element (Fig. 2a, AuTi lower electrode); - a second electrode element (Fig. 2a, AuTi upper electrode); and - a composite nanostructure (Fig. 2a, Composite Foam) interposed between (Fig. 2a) and in electrical contact (Fig. 2a) with the first and second electrode elements (Fig. 2a, AuTi electrodes), wherein the composite nanostructure (Fig. 2a, Composite Foam) comprises a 1D nanostructure (Fig. 2a, Composite Foam - 1D BTO nanoparticles) integrated (Fig. 2a) with a 2D nanostructure (Fig. 2a, Composite Foam – 2D PDMS).  
Regarding claim 2, Sirbuly discloses the piezoelectric nanogenerator defined in claim 1, wherein the substrate (Fig. 2a, plastic substrate – flexible Kapton substrate in combination with Aluminum sheet placed on top; [Column 5, line 54]; [Column 9, line 38]) comprises a polymer (Fig. 2a, plastic substrate – flexible Kapton substrate).  
Regarding claim 3, Sirbuly discloses the piezoelectric nanogenerator defined in claim 1, wherein the substrate (Fig. 2a, plastic substrate – flexible Kapton substrate in combination with Aluminum sheet placed on top; [Column 5, line 54]; [Column 9, line 38]) comprises an alloy (Fig. 2a, Aluminum: plastic substrate – flexible Kapton substrate in combination with Aluminum sheet placed on top; [Column 9, line 38]; [Column 5, line 54]).  
Regarding claim 4, Sirbuly discloses the piezoelectric nanogenerator defined in claim 4, wherein the alloy comprises aluminum (Fig. 2a, Aluminum: plastic substrate – flexible Kapton substrate in combination with Aluminum sheet placed on top; [Column 9, line 38]; [Column 5, line 54]).  
Regarding claim 5, Sirbuly discloses the piezoelectric nanogenerator defined in claim 1, wherein the substrate (Fig. 2a, plastic substrate – flexible Kapton substrate in combination with Aluminum sheet placed on top; [Column 5, line 54]; [Column 9, line 38]) is coated ([Column 9, line 38]) with a catalyst layer (Fig. 2a, Aluminum: plastic substrate – flexible Kapton substrate in combination with Aluminum sheet placed on top; [Column 9, line 38]; [Column 5, line 54]) comprising metal (Fig. 2a, Aluminum: plastic substrate – flexible Kapton substrate in combination with Aluminum sheet placed on top; [Column 9, line 38]; [Column 5, line 54]).  
Regarding claim 6, Sirbuly discloses the piezoelectric nanogenerator defined in claim 1, wherein the piezoelectric nanogenerator (Fig. 2a) further comprises a seed layer (Fig. 2a, layer of piezoelectric nanoparticles - ZnO; [Claim 4]).  
Regarding claim 7, Sirbuly discloses the piezoelectric nanogenerator defined in claim 7, wherein the seed layer comprises zinc oxide (Fig. 2a, layer of piezoelectric nanoparticles - ZnO; [Claim 4]).  
Regarding claim 8, Sirbuly discloses the piezoelectric nanogenerator defined in claim 1, wherein the substrate (Fig. 2a, plastic substrate – flexible Kapton substrate in combination with Aluminum sheet placed on top; [Column 9, line 38]) and the first electrode element (Fig. 2a, AuTi lower electrode) are integral (Fig. 2a).  
Regarding claim 9, Sirbuly discloses the piezoelectric nanogenerator defined in claim 1, wherein at least one of the 1D nanostructure (Fig. 2a, Composite Foam - 1D BTO nanoparticles) and 2D nanostructure (Fig. 2a, Composite Foam – 2D PDMS) comprises zinc oxide (Fig. 2a, layer of piezoelectric nanoparticles - ZnO; [Claim 4]).  
Regarding claim 10, Sirbuly discloses the piezoelectric nanogenerator defined in claim 1, wherein the 1D nanostructure (Fig. 2a, Composite Foam - 1D BTO nanoparticles) comprises more than one nanostructure (Fig. 2a, Composite Foam – 2D PDMS).  
Regarding claim 11, Sirbuly discloses the piezoelectric nanogenerator defined in claim 1, wherein the 2D nanostructure (Fig. 2a, Composite Foam – 2D PDMS) comprises more than one (Fig. 2a, Composite Foam - 1D BTO nanoparticles) 2D nanostructure (Fig. 2a, Composite Foam – 2D PDMS).  
Regarding claim 12, Sirbuly discloses the piezoelectric nanogenerator defined in claim 1, wherein the 1D (Fig. 2a, Composite Foam - 1D BTO nanoparticles) and 2D nanostructures (Fig. 2a, Composite Foam – 2D PDMS) are co-mingled (Fig. 2a).  
Regarding claim 13, Sirbuly discloses the piezoelectric nanogenerator defined in claim 1, wherein the piezoelectric nanogenerator (Fig. 2a) further comprises an insulating buffer layer (Fig. 2a; BTO/CNT composite resin - [Column 9, lines 26-27]), the insulating buffer layer (Fig. 2a; BTO/CNT composite resin - [Column 9, lines 26-27]) at least partially covering ([Column 9, lines 24-27]) the composite nanostructures (Fig. 2a, Composite Foam).  
Regarding claim 14, Sirbuly discloses a hybrid nanogenerator device comprising: a) the piezoelectric nanogenerator (Fig. 2a) defined in claim 1, and b) a triboelectric nanogenerator (Fig. 2a, AuTi electrode and Composite Foam in combination; [Column 6, lines 52-54] – “There will be strong triboelectric effects for devices that contain a high surface area PDMS foam in contact with an electrode.”), wherein the piezoelectric nanogenerator (Fig. 2a) and the triboelectric nanogenerator (Fig. 2a, AuTi electrode and Composite Foam in combination; [Column 6, lines 52-54]) are integrated (Fig. 2a).  
Regarding claim 15, Sirbuly discloses the hybrid nanogenerator device defined in claim 14, wherein the triboelectric nanogenerator (Fig. 2a, AuTi electrode and Composite Foam in combination; [Column 6, lines 52-54]) comprises: a) a triboelectric layer (Fig. 2a, Composite Foam; [Column 6, lines 52-54]) having a contacting side (Fig. 2a, contacting side of  Composite Foam; [Column 6, lines 52-54]) and an opposite backing side (Fig. 2a, opposite backing side of Composite Foam; [Column 6, lines 52-54]), the triboelectric layer (Fig. 2a, Composite Foam; [Column 6, lines 52-54]) comprising a material (Fig. 2a, PDMS; [Column 6, lines 52-54]) that has a first position (Fig. 2a, PDMS position) on a triboelectric series (Fig. 2a, series comprising PDMS and AuTi); and b) an electrode layer (Fig. 2a, AuTi electrode; [Column 6, lines 52-54]) disposed along (Fig. 2a) the backing side (Fig. 2a, opposite backing side of Composite Foam; [Column 6, lines 52-54]) of the triboelectric layer (Fig. 2a, Composite Foam; [Column 6, lines 52-54]); wherein the triboelectric layer (Fig. 2a, Composite Foam; [Column 6, lines 52-54]) is configured such that it is spaced apart (Fig. 2a) from the first electrode element (Fig. 2a, AuTi lower electrode) and is configured to contact (Fig. 2a) the first electrode element (Fig. 2a, AuTi lower electrode) when a compressive force (Fig. 2a, compress/pole) is applied to the hybrid nanogenerator device (Fig. 2a), the first electrode (Fig. 2a, AuTi lower electrode) comprising a material (Fig. 2a, AuTi) that has a second position (Fig. 2a, AuTi position) on the triboelectric series (Fig. 2a, series comprising PDMS and AuTi) that is different (Fig. 2a; AuTi is different from PDMS in the series) from the first position (Fig. 2a, PDMS position) of the triboelectric layer (Fig. 2a, Composite Foam; [Column 6, lines 52-54]).  
Regarding claim 16, Sirbuly discloses the hybrid nanogenerator device defined in claim 15, wherein the triboelectric nanogenerator (Fig. 2a, AuTi electrode and Composite Foam in combination; [Column 6, lines 52-54]) further comprises a mechanical support layer (Fig. 2a, plastic substrate – flexible Kapton substrate in combination with Aluminum sheet placed on top; [Column 5, line 54]; [Column 9, line 38]), the mechanical support layer (Fig. 2a, plastic substrate – flexible Kapton substrate in combination with Aluminum sheet placed on top; [Column 5, line 54]; [Column 9, line 38]) being secured (Fig. 2a) to the electrode layer (Fig. 2a, AuTi electrode; [Column 6, lines 52-54]) opposite (Fig. 2a) to the triboelectric layer (Fig. 2a, Composite Foam; [Column 6, lines 52-54]).  
Regarding claim 17, Sirbuly discloses the hybrid nanogenerator device defined in claim 15, wherein a top surface (Fig. 2a, top surface of AuTi lower electrode) of the first electrode element (Fig. 2a, AuTi lower electrode) comes into contact (Fig. 2a) with the triboelectric layer (Fig. 2a, Composite Foam; [Column 6, lines 52-54]), the top surface (Fig. 2a, top surface of AuTi lower electrode) of the first electrode (Fig. 2a, AuTi lower electrode) comprising nanostructures (Fig. 2a).  
Regarding claim 18, Sirbuly discloses the hybrid nanogenerator device defined in claim 15, wherein the triboelectric layer (Fig. 2a, Composite Foam; [Column 6, lines 52-54]) comprises nanostructures (Fig. 2a) on the contacting side (Fig. 2a, contacting side of  Composite Foam; [Column 6, lines 52-54]).  
Regarding claim 19, Sirbuly discloses a piezoelectric nanogenerator comprising a laminate structure having the following elements: a) a substrate (Fig. 2a, plastic substrate – flexible Kapton substrate in combination with Aluminum sheet placed on top; [Column 9, line 38]); b) a first electrode element; c) a 1 D nanostructure (Fig. 2a, Composite Foam - 1D BTO nanoparticles); d) a 2D nanostructure (Fig. 2a, Composite Foam – 2D PDMS); e) a second electrode element (Fig. 2a, AuTi upper electrode); wherein the 1D nanostructure (Fig. 2a, Composite Foam - 1D BTO nanoparticles) and the 2D nanostructure (Fig. 2a, Composite Foam – 2D PDMS) are integrated together (Fig. 2a) to form a composite nanostructure (Fig. 2a, Composite Foam); and wherein the composite nanostructure (Fig. 2a, Composite Foam) is in electrical contact (Fig. 2a) with both the first electrode element (Fig. 2a, AuTi lower electrode) and the second electrode element (Fig. 2a, AuTi upper electrode).  

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837